Exhibit 10.8

EXECUTION VERSION

COLLATERAL AGREEMENT

DATED AS OF
OCTOBER 20, 2006

MADE BY

UC OPERATING PARTNERSHIP, L.P.;

UCLP OLP GP LLC;

UNIVERSAL COMPRESSION PARTNERS, L.P.;

AND

UCLP LEASING, L.P.

IN FAVOR OF

WACHOVIA BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I Definitions

 

1

Section 1.01

Definitions

 

1

Section 1.02

Other Definitional Provisions

 

3

ARTICLE II Grant of Security Interest

 

4

Section 2.01

Grant of Security Interest

 

4

Section 2.02

Transfer of Pledged Securities

 

5

Section 2.03

No Subrogation

 

5

Section 2.04

Amendments, Etc. with respect to the Obligations

 

5

Section 2.05

Waivers

 

6

Section 2.06

Pledge Absolute and Unconditional

 

6

Section 2.07

Reinstatement

 

8

ARTICLE III Representations and Warranties

 

8

Section 3.01

Title; No Other Liens

 

8

Section 3.02

Perfected First Priority Liens

 

9

Section 3.03

Grantor Information

 

9

Section 3.04

Pledged Securities

 

9

Section 3.05

Instruments and Chattel Paper

 

9

Section 3.06

Truth of Information; Accounts

 

9

Section 3.07

Governmental Obligors

 

9

ARTICLE IV Covenants

 

10

Section 4.01

Maintenance of Perfected Security Interest; Further Documentation

 

10

Section 4.02

Changes in Locations, Name, Etc

 

10

Section 4.03

Pledged Securities

 

11

Section 4.04

Instruments and Tangible Chattel Paper

 

12

Section 4.05

Article 8 of the UCC

 

12

ARTICLE V Remedial Provisions

 

12

Section 5.01

UCC and Other Remedies

 

12

Section 5.02

Collections on Accounts, Etc

 

13

Section 5.03

Proceeds

 

14

Section 5.04

Pledged Securities

 

15

Section 5.05

Private Sales of Pledged Securities

 

16

Section 5.06

Deficiency

 

17

Section 5.07

Non-Judicial Enforcement

 

17

ARTICLE VI The Administrative Agent

 

17

Section 6.01

Administrative Agent’s Appointment as Attorney-in-Fact, Etc

 

17

Section 6.02

Duty of Administrative Agent

 

18

Section 6.03

Filing of Financing Statements

 

19

Section 6.04

Authority of Administrative Agent

 

19

ARTICLE VII Subordination of Indebtedness

 

19

Section 7.01

Subordination of All Grantor Claims

 

19

Section 7.02

Claims in Bankruptcy

 

20

Section 7.03

Payments Held in Trust

 

20

Section 7.04

Liens Subordinate

 

20

 

i


--------------------------------------------------------------------------------


 

 

Section 7.05

Notation of Records

 

 

ARTICLE VIII Miscellaneous

 

21

Section 8.01

Waiver

 

21

Section 8.02

Notices

 

21

Section 8.03

Amendments in Writing

 

21

Section 8.04

Successors and Assigns

 

21

Section 8.05

Survival; Revival; Reinstatement

 

21

Section 8.06

Counterparts; Integration; Effectiveness; Conflicts

 

22

Section 8.07

Severability

 

23

Section 8.08

Governing Law; Submission to Jurisdiction

 

23

Section 8.09

Headings

 

24

Section 8.10

Acknowledgments

 

24

Section 8.11

Additional Equity Interests

 

25

Section 8.12

Releases

 

25

Section 8.13

Acceptance

 

25

 

 

 

 

ANNEXES:

 

 

 

 

 

 

 

I

Form of Supplement

 

 

 

 

 

 

SCHEDULES:

 

 

 

1

Notice Addresses of Grantors

 

 

2

Description of Pledged Securities

 

 

3

Filings and Other Actions Required to Perfect Security Interests

 

 

4

Location of Jurisdiction of Organization and Chief Executive Office

 

 

es

ii


--------------------------------------------------------------------------------


This COLLATERAL AGREEMENT, dated as of October 20, 2006, is made by UC OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership (“UCOP”), UCLP OLP GP LLC, a
Delaware limited liability company (“GP”), UNIVERSAL COMPRESSION PARTNERS, L.P.,
a Delaware limited partnership (“UCLP”) and UCLP LEASING, L.P., a Delaware
limited partnership (collectively with UCOP, GP, UCLP, the “Grantors”), in favor
of WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”), for the lenders and other financial institutions (the “Lenders”) from
time to time party to the Senior Secured Credit Agreement dated of even date
herewith (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among UCOP, as Borrower, UCLP, as Guarantor, the
Administrative Agent, Deutsche Bank Trust Company Americas, as Syndication
Agent, Wachovia Capital Markets, LLC and Deutsche Bank Securities Inc., as the
Joint Lead Arrangers and Joint Lead Book Runners, and each of the other Agents
and Lenders party thereto.

R E C I T A L S

A.                                   The Borrower has requested that the Lenders
provide certain loans to and extensions of credit on behalf of the Borrower.

B.                                     The Lenders have agreed to make such
loans and extensions of credit subject to the terms and conditions of the Credit
Agreement.

C.                                     It is a condition precedent and a
continuing covenant to the obligation of the Lenders to make their loans and
extensions of credit to the Borrower under the Credit Agreement that the
Grantors shall have executed and delivered this Agreement to the Administrative
Agent for the ratable benefit of the Lenders.

D.                                    NOW, THEREFORE, in consideration of the
premises herein and to induce the Administrative Agent and the Lenders to enter
into the Credit Agreement and to induce the Lenders to make their respective
extensions of credit to the Borrower thereunder, each Grantor hereby agrees with
the Administrative Agent, for the ratable benefit of the Lenders, as follows:

ARTICLE I
Definitions

Section 1.01                                Definitions.

(a)                                  As used in this Agreement, each term
defined above shall have the meaning indicated above.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms which
are defined in the UCC on the date hereof are used herein as so defined: 
Accounts, Chattel Paper, Documents, Equipment, General Intangibles, Instruments,
Inventory, Payment Intangibles and Tangible Chattel Paper.

(b)                                 The following terms have the following
meanings:

“Account Debtor” means any Person (other than any Grantor) obligated on an
Account, Chattel Paper, or General Intangible.


--------------------------------------------------------------------------------


“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Agreement” means this Collateral Agreement, as the same may from time to time
be amended, supplemented or otherwise modified.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrower Obligations” means the collective reference to the payment and
performance when due of all indebtedness, liabilities, obligations and
undertakings of the Borrower and its Restricted Subsidiaries (including, without
limitation, all Indebtedness) of every kind or description arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, the Secured
Documents, including, without limitation, the unpaid principal of and interest
on the Aggregate Credit Exposure and all other obligations and liabilities of
the Borrower and its Restricted Subsidiaries (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and LC Exposure and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to the Secured Creditors, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, the Secured
Documents, whether on account of principal, interest, premium, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
reasonable costs, fees and disbursements that are required to be paid by the
Borrower pursuant to the terms of the Credit Agreement).

“Collateral” has the meaning assigned such term in Section 2.01.

“Credit Agreement” has the meaning assigned to such term in the preamble hereto.

“GP” has the meaning assigned to such term in the preamble hereto.

“Grantor” has the meaning assigned to such term in the preamble hereto.

“Grantor Claims” has the meaning assigned to such term in Section 7.01.

“Issuers” means the collective reference to each issuer of Pledged Securities.

“Lenders” has the meaning assigned to such term in the preamble hereto.

“Pledged Securities” means: (a) the Equity Interests described or referred to in
Schedule 2 (as the same may be supplemented from time to time pursuant to a
Supplement in substantially the form of Annex I); and (b) (i) the certificates
or instruments, if any, representing such Equity Interests, (ii) all dividends
(cash, Equity Interests or otherwise), cash, instruments, rights to subscribe,
purchase or sell and all other rights and Property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such securities and interests, (iii) all replacements, additions to and
substitutions for any of the Property referred to in this definition, including,
without limitation, claims against third parties, (iv) the proceeds, interest,
profits and other income of or on any of the Property referred to in this
definition, (v) all

2


--------------------------------------------------------------------------------


security entitlements in respect of any of the foregoing, if any and (vi) all
books and records relating to any of the Property referred to in this
definition.

“Proceeds” means all “proceeds” as such term is defined in Section 9.102(65) of
the UCC and, in any event, shall include, without limitation, all dividends or
other income from the Pledged Securities, collections thereon or distributions
or payments with respect thereto.

“Secured Creditors” means the collective reference to the Administrative Agent,
the Issuing Banks, the Lenders and the Lenders and Affiliates of Lenders that
are parties to Secured Hedging Agreements.

“Secured Documents” means the collective reference to the Credit Agreement, the
other Loan Documents, each Secured Hedging Agreement and any other documents
made, delivered or given in connection with any of the foregoing.

“Secured Hedging Agreement” means any Hedging Agreement between the Borrower or
its Restricted Subsidiary and any Lender or any Affiliate of any Lender while
such Person (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith) is a Lender, including any Hedging Agreement between such Persons in
existence prior to the date hereof, but excluding any Hedging Agreement now
existing or hereafter arising in connection with an ABS Facility.  For the
avoidance of doubt, a Hedging Agreement ceases to be a Secured Hedging Agreement
if the Person that is the counterparty to the Borrower or its Restricted
Subsidiary under a Hedging Agreement ceases to be a Lender under the Credit
Agreement (or, in the case of an Affiliate of a Lender, the Person affiliated
therewith ceases to be a Lender under the Credit Agreement).

“Securities Act” means the Securities Act of 1933, as amended.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Texas; provided, however, that, in the event that, by reason of
mandatory provisions of law, any of the attachment, perfection or priority of
the Secured Creditors’ security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
Texas, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection, the effect thereof or priority and for purposes of
definitions related to such provisions.

“UCLP” has the meaning assigned to such term in the preamble hereto.

“UCOP” has the meaning assigned to such term in the preamble hereto.

Section 1.02                                Other Definitional Provisions. 

(a)                                  The words “hereof,” “herein,” “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

3


--------------------------------------------------------------------------------


(c)                                  Where the context requires, terms relating
to the Collateral or any part thereof, when used in relation to a Grantor, refer
to such Grantor’s Collateral or the relevant part thereof.

ARTICLE II
Grant of Security Interest

Section 2.01                                Grant of Security Interest.  Each
Grantor hereby pledges, assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Creditors, a security interest in all of the following Property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations:

(1)                                  all Accounts;

(2)                                  all Chattel Paper;

(3)                                  all Documents;

(4)                                  all Equipment;

(5)                                  all General Intangibles;

(6)                                  all Instruments;

(7)                                  all Inventory;

(8)                                  all Pledged Securities;

(9)                                  all books and records pertaining to the
Collateral; and

(10)                            to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing.

Each reference to Collateral or to any relevant type or item of Property
constituting Collateral shall be deemed to exclude (i) tangible Property that is
not located in the continental United States (including its possessions), (ii)
motor vehicles, forklifts and trailers, (iii) voting equity interests in any
Foreign Subsidiary required to prevent the Collateral from including more than
65% of all voting equity interests in such Foreign Subsidiary, (iv) any general
intangibles or other rights arising under any contract, instrument, license or
other document if (but only to the extent that) the grant of a security interest
therein would constitute a material violation of a valid and enforceable
restriction in favor of a third party, unless and until all required consents
shall have been obtained, (v) Property owned by or assigned to the ABS
Subsidiaries and the Equity Interests of such ABS Subsidiaries; provided that,
upon the transfer of such Property to a

4


--------------------------------------------------------------------------------


Grantor, such Property shall become Collateral and (vi) any Property subject to
a Lien permitted by Section 9.02(b), (c) or (e) of the Credit Agreement, so long
as such Lien is in effect.

Section 2.02                                Transfer of Pledged Securities.  Any
certificates or instruments representing or evidencing the Pledged Securities
shall be delivered to and held pursuant hereto by the Administrative Agent or a
Person designated by the Administrative Agent and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, and accompanied by any required transfer tax
stamps to effect the pledge of the Pledged Securities to the Administrative
Agent.  Notwithstanding the preceding sentence, at the Administrative Agent’s
discretion, all Pledged Securities must be delivered or transferred in such
manner as to permit the Administrative Agent to be a “protected purchaser” to
the extent of its security interest as provided in Section 8.303 of the UCC (if
the Administrative Agent otherwise qualifies as a protected purchaser). During
the continuance of an Event of Default, the Administrative Agent shall have the
right, at any time in its discretion and without notice, to transfer to or to
register in the name of the Administrative Agent or any of its nominees any or
all of the Pledged Securities, subject only to the revocable rights specified in
Section 5.05.  In addition, during the continuance of an Event of Default, the
Administrative Agent shall have the right at any time to exchange certificates
or instruments representing or evidencing Pledged Securities for certificates or
instruments of smaller or larger denominations.

Section 2.03                                No Subrogation.  Notwithstanding any
payment made by any Grantor hereunder or any set-off or application of funds of
any Grantor by any Secured Creditor, no Grantor shall be entitled to be
subrogated to any of the rights of any Secured Creditor against the Borrower or
any other Grantor or any collateral security or pledge or guarantee or right of
offset held by any Secured Creditor for the payment of the Borrower Obligations,
nor shall any Grantor seek or be entitled to seek any indemnity, exoneration,
participation, contribution or reimbursement from the Borrower or any other
Grantor in respect of payments made by such Grantor hereunder, until all amounts
owing to the Secured Creditors on account of the Borrower Obligations are
irrevocably and indefeasibly paid in full in cash, no Letter of Credit is
outstanding (except for Letters of Credit secured by cash collateral as
permitted in Section 2.07(a)(iii) of the Credit Agreement) and all of the
Aggregate Commitments are terminated.  If any amount shall be paid to any
Grantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been irrevocably and indefeasibly paid in
full in cash, any Letter of Credit is outstanding (except for Letters of Credit
secured by cash collateral as permitted in Section 2.07(a)(iii) of the Credit
Agreement) or any of the Aggregate Commitments are in effect, such amount shall
be held by such Grantor in trust for the Secured Creditors, and shall, forthwith
upon receipt by such Grantor, be turned over to the Administrative Agent in the
exact form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in accordance with Section 10.02(c)
of the Credit Agreement.

Section 2.04                                Amendments, Etc. with respect to the
Obligations.  Each Grantor shall remain obligated hereunder, and such Grantor’s
obligations hereunder shall not be released, discharged or otherwise affected,
notwithstanding that, without any reservation of rights against any Grantor and
without notice to, demand upon or further assent by any Grantor (which notice,
demand and assent requirements are hereby expressly waived by such Grantor), (a)
any demand for payment of any of the Borrower Obligations made by any Secured
Creditor may be rescinded

5


--------------------------------------------------------------------------------


by such Secured Creditor or otherwise and any of the Borrower Obligations
continued; (b) the Borrower Obligations, the liability of any other Person upon
or for any part thereof or any collateral security or pledge or guarantee
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by, or any indulgence or
forbearance in respect thereof granted by, any Secured Creditor; (c) any Secured
Document may be amended, modified, supplemented or terminated, in whole or in
part, as the Secured Creditors may deem advisable from time to time; (d) any
collateral security, pledge, guarantee or right of offset at any time held by
any Secured Creditor for the payment of the Borrower Obligations may be sold,
exchanged, waived, surrendered or released; (e) any additional guarantors,
makers or endorsers of the Borrower Obligations may from time to time be
obligated on the Borrower Obligations or any additional security or collateral
for the payment and performance of the Borrower Obligations may from time to
time secure the Borrower Obligations; and (f) any other event shall occur which
constitutes a defense or release of sureties generally.  No Secured Creditor
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Borrower Obligations or for the pledge and
security grants contained in this ARTICLE II or any Property subject thereto.

Section 2.05                                Waivers.  Each Grantor hereby waives
any and all notice of the creation, renewal, extension or accrual of any of the
Borrower Obligations and notice of or proof of reliance by any Secured Creditor
upon the pledge and security grants contained in this ARTICLE II or acceptance
of the pledge and security grants contained in this ARTICLE II; the Borrower
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived, in reliance
upon the pledge and security grants contained in this ARTICLE II and no notice
of creation of the Borrower Obligations or any extension of credit already or
hereafter contracted by or extended to the Borrower need be given to any
Grantor; and all dealings between the Borrower and any of the Grantors, on the
one hand, and the Secured Creditors, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
pledge and security grants contained in this ARTICLE II.  Each Grantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or any of the Grantors with respect to the
Borrower Obligations.

Section 2.06                                Pledge Absolute and Unconditional. 

(a)                                  Except as provided in Section 8.12, each
Grantor understands and agrees that the pledge and security grants contained in
this ARTICLE II is, and shall be construed as, a continuing, completed, absolute
and unconditional pledge and security grant, and each Grantor hereby waives any
defense of a surety or guarantor or Grantor or any other obligor on any
obligations arising in connection with or in respect of any of the following and
hereby agrees that its obligations hereunder shall not be discharged or
otherwise affected as a result of, any of the following:

(i)                                     the invalidity or unenforceability of
any Secured Document, any of the Borrower Obligations or any other collateral
security therefor or pledge or guarantee or right of offset with respect thereto
at any time or from time to time held by any Secured Creditor;

6


--------------------------------------------------------------------------------


(ii)                                  any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against any
Secured Creditor;

(iii)                               the insolvency, bankruptcy arrangement,
reorganization, adjustment, composition, liquidation, disability, dissolution or
lack of power of the Borrower or any other Grantor or any other Person at any
time liable for the payment of all or part of the Borrower Obligations,
including any discharge of, or bar or stay against collecting, the Borrower
Obligation (or any part of them or interest therein) in or as a result of such
proceeding;

(iv)                              any sale, lease, assignment, exchange,
conveyance or transfer of any or all of the assets of the Borrower or any other
Grantor, or any changes in the shareholders of the Borrower or the Grantor;

(v)                                 any change in the corporate existence
(including its constitution, laws, rules, regulations or power), structure or
ownership of any Grantor;

(vi)                              the fact that any Collateral or Lien
contemplated or intended to be given, created or granted as security for the
repayment of the Borrower Obligations shall not be properly perfected or
created, or shall prove to be unenforceable or subordinate to any other Lien, it
being recognized and agreed by each of the Grantors that it is not entering into
this Agreement in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectibility or value of any of the Collateral for
the Borrower Obligations;

(vii)                           the absence of any attempt to collect the
Borrower Obligations or any part of them from any Grantor;

(viii)                        (A) any Secured Creditor’s election, in any
proceeding instituted under chapter 11 of the Bankruptcy Code, of the
application of Section 1111(b)(2) of the Bankruptcy Code; (B) any borrowing or
grant of a Lien by the Borrower, as debtor-in-possession, or extension of
credit, under Section 364 of the Bankruptcy Code; (C) the disallowance, under
Section 502 of the Bankruptcy Code, of all or any portion of any Secured
Creditor’s claim (or claims) for repayment of the Borrower Obligations; (D) any
use of cash collateral under Section 363 of the Bankruptcy Code; (E) any
agreement or stipulation as to the provision of adequate protection in any
bankruptcy proceeding; (F) the avoidance of any Lien in favor of the Secured
Creditors or any of them for any reason; or (G) failure by any Secured Creditor
to file or enforce a claim against the Borrower or the Borrower’s estate in any
bankruptcy or insolvency case or proceeding; or

(ix)                                any other circumstance or act whatsoever,
including any action or omission of the type described in Section 2.04 (with or
without notice to or knowledge of the Borrower or such Grantor), which
constitutes, or might be construed to constitute, an equitable or legal
discharge of the Borrower for the

7


--------------------------------------------------------------------------------


Borrower Obligations, or of such Grantor under the pledge and security grants
contained in this ARTICLE II, in bankruptcy or in any other instance.

(b)                                 When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Grantor, any
Secured Creditor may, but shall be under no obligation to, join or make a
similar demand on or otherwise pursue or exhaust such rights and remedies as it
may have against the Borrower, any other Grantor or any other Person or against
any collateral security or pledge or guarantee for the Borrower Obligations or
any right of offset with respect thereto, and any failure by any Secured
Creditor to make any such demand, to pursue such other rights or remedies or to
collect any payments from the Borrower, any other Grantor or any other Person or
to realize upon any such collateral security or pledge or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Grantor or any other Person or any such collateral security, guarantee or pledge
or right of offset, shall not relieve any Grantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of any Secured Creditor
against any Grantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

Section 2.07                                Reinstatement.  The pledge and
security grants contained in this ARTICLE II shall continue to be effective, or
be reinstated, as the case may be, if at any time payment, or any part thereof,
of any of the Borrower Obligations is rescinded or must otherwise be restored or
returned by any Secured Creditor upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Grantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Grantor or any substantial
part of its Property, or otherwise, all as though such payments had not been
made.

ARTICLE III
Representations and Warranties

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder and to induce the Lenders (and their
Affiliates) to enter into Hedging Agreements with the Borrower and its
Restricted Subsidiaries, each Grantor hereby represents and warrants to the
Administrative Agent and each Lender that:

Section 3.01                                Title; No Other Liens.  Except for
Permitted Liens and the security interest granted to the Administrative Agent
for the ratable benefit of the Secured Creditors pursuant to this Agreement,
such Grantor is the record and beneficial owner of its respective items of the
Collateral free and clear of any and all Liens and has the power to transfer
each item of the Collateral in which a Lien is granted by it hereunder, free and
clear of any Lien.  Except with respect to Liens permitted by Section 10.02(b),
(c) or (e) of the Credit Agreement, no financing statement or other public
notice with respect to all or any part of the Collateral is on file or of record
in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Creditors, pursuant
to this

8


--------------------------------------------------------------------------------


Agreement or the Security Instruments or as are filed to secure Liens permitted
by Section 9.02 of the Credit Agreement.

Section 3.02                                Perfected First Priority Liens.  The
security interests granted pursuant to this Agreement (a) upon the completion of
the filings and the other actions specified on Schedule 3 constitute valid
perfected security interests in all of the Collateral in favor of the
Administrative Agent, for the ratable benefit of the Secured Creditors, as
collateral security for the Borrower Obligations, enforceable in accordance with
the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof, except, in each
case, for Liens expressly permitted by the Credit Agreement.

Section 3.03                                Grantor Information.  On the date
hereof, the correct legal name of such Grantor, such Grantor’s jurisdiction of
organization and organizational number, and the location(s) of such Grantor’s
chief executive office or sole place of business are specified on Schedule 4.

Section 3.04                                Pledged Securities.  The Pledged
Securities required to be pledged hereunder and under the Credit Agreement by
such Grantor are listed in Schedule 2.  The shares of Pledged Securities pledged
by such Grantor hereunder constitute all of the Equity Interests of each Issuer
owned by such Grantor that is a Domestic Subsidiary and 65% of all of the Equity
Interests of each Issuer (except as otherwise noted on Schedule 2) that is a
Foreign Subsidiary.  All the shares of the Pledged Securities have been duly and
validly issued and are fully paid and nonassessable, and such Grantor is the
record and beneficial owner of, and has good title to, the Pledged Securities
pledged by it hereunder, free of any and all Liens or options in favor of, or
claims of, any other Person, except the security interest created by this
Agreement, and has the power to transfer the Pledged Securities in which a Lien
is granted by it hereunder, free and clear of any other Lien.

Section 3.05                                Instruments and Chattel Paper.  Such
Grantor has delivered to the Administrative Agent all Collateral constituting
any Instrument or Chattel Paper in excess of $1,000,000 that is required to be
delivered under Section 4.04.  No Collateral constituting Chattel Paper or
Instruments contains any statement therein to the effect that such Collateral
has been assigned to an identified party other than the Administrative Agent,
and the grant of a security interest in such Collateral in favor of the
Administrative Agent hereunder does not violate the rights of any other Person
as a secured party.

Section 3.06                                Truth of Information; Accounts.  All
information with respect to the Collateral set forth in any schedule or
certificate at any time heretofore or hereafter furnished by such Grantor to the
Administrative Agent is and will be true and correct in all material respects as
of the date furnished.  The place where each Grantor keeps its records
concerning the Accounts, Chattel Paper and Payment Intangibles is 4444
Brittmoore Road, Houston, Texas 77041.

Section 3.07                                Governmental Obligors.  None of the
Account Debtors on a material portion of such Grantor’s Accounts, Chattel Paper
or Payment Intangibles is a Governmental Authority.

9


--------------------------------------------------------------------------------


ARTICLE IV
Covenants

Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Borrower Obligations
under the Credit Agreement shall have been paid in full in cash, no Letter of
Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.07(a)(iii) of the Credit Agreement) and all
of the Aggregate Commitments shall have terminated:

Section 4.01                                Maintenance of Perfected Security
Interest; Further Documentation.  Except as set forth in the Credit Agreement,
including, without limitation, any merger, consolidation, liquidation, sale,
assignment, transfer or other disposition permitted by Section 9.06 or 9.11 of
the Credit Agreement, each Grantor agrees that:

(a)                                  it shall maintain the security interest
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.02 and shall defend such security interest
against the claims and demands of all Persons whomsoever;

(b)                                 it will furnish to the Administrative Agent
and the Lenders from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Administrative Agent may reasonably request, all in reasonable
detail; and

(c)                                  at any time and from time to time, upon the
written request of the Administrative Agent, and at the sole expense of such
Grantor, it will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Administrative Agent may reasonably deem necessary for the purpose of obtaining
or preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, without limitation, the delivery of certificated
securities  and the filing of any financing or continuation statements under the
UCC (or other similar domestic laws) in effect in any jurisdiction with respect
to the security interests created hereby.

Section 4.02                                Changes in Locations, Name, Etc. 
Such Grantor recognizes that financing statements pertaining to the Collateral
have been or may be filed where such Grantor is organized.  Without limitation
of Section 8.03 of the Credit Agreement or any other covenant herein, such
Grantor will not cause or permit any change in its (a) corporate name, (b) its
identity or corporate structure or in the jurisdiction in which it is
incorporated or formed, (c) its jurisdiction of organization or its
organizational identification number in such jurisdiction of organization or (d)
its federal taxpayer identification number, unless, in each case, such Grantor
shall have first (i) notified the Administrative Agent of such change prior to
the effective date of such change, and (ii) taken all action reasonably
requested by the Administrative Agent for the purpose of maintaining the
perfection and priority of the Administrative Agent’s security interests under
this Agreement.  In any notice furnished pursuant to this Section 4.02, such
Grantor will expressly state in a conspicuous manner that the notice is required
by this Agreement and contains facts that may require additional filings of
financing statements or other notices for the purposes of continuing perfection
of the Administrative Agent’s security interest in the Collateral.

10


--------------------------------------------------------------------------------


Section 4.03                                Pledged Securities.  In the case of
each Grantor, such Grantor agrees that:

(a)                                  if such Grantor shall become entitled to
receive or shall receive any stock certificate (including, without limitation,
any certificate representing a stock dividend or a distribution in connection
with any reclassification, increase or reduction of capital or any certificate
issued in connection with any reorganization), option or rights in respect of
the Pledged Securities of any Issuer, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of the Pledged
Securities, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Secured Creditors, hold the same in trust for the Secured
Creditors, segregated from other Property of such Grantor, and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Borrower Obligations; provided, that the
foregoing shall apply to 65% of such shares or rights in the case of an Issuer
that is a Foreign Subsidiary;

(b)                                 without the prior written consent of the
Administrative Agent, such Grantor will not (i) unless otherwise expressly
permitted hereby or under the other Loan Documents, vote to enable, or take any
other action to permit, any Issuer to issue any Equity Interests of any nature
or to issue any other securities convertible into or granting the right to
purchase or exchange for any Equity Interests of any nature of any Issuer, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Pledged Securities or Proceeds thereof (except pursuant to
a transaction expressly permitted by the Credit Agreement), (iii) except as set
forth in the Credit Agreement, create, incur or permit to exist any Lien or
option in favor of, or any claim of any Person with respect to, any of the
Pledged Securities or Proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Pledged Securities
or Proceeds thereof;

(c)                                  in the case of each Grantor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Securities issued by it and will comply with
such terms insofar as such terms are applicable to it, (ii) it will notify the
Administrative Agent promptly in writing of the occurrence of any of the events
described in Section 4.03(a) with respect to the Pledged Securities issued by it
and (iii) the terms of Section 5.04(a) and Section 5.05 shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 5.04(d) or Section 5.05 with respect to the Pledged
Securities issued by it;

(d)                                 such Grantor shall furnish to the
Administrative Agent such stock powers and other instruments as may be
reasonably required by the Administrative Agent to assure the transferability of
the Pledged Securities when and as often as may be reasonably requested by the
Administrative Agent; provided that a requirement to cause an uncertificated
Pledged Security to

11


--------------------------------------------------------------------------------


be certificated will not be required as long as the Administrative Agent has a
first and prior security interest in such uncertificated Pledged Security; and

(e)                                  the Pledged Securities will at all times
constitute not less than 100% of the Equity Interests of the Issuer thereof
owned by any Grantor (or in the case of any Issuer that is a Foreign Subsidiary,
not less than 65% of the Equity Interests of such Issuer (except as otherwise
noted on Schedule 2)).  Such Grantor will not permit any Issuer of any of the
Pledged Securities to issue any new shares of any class of Equity Interests of
such Issuer unless such shares are pledged pursuant to this Agreement.

(f)                                    Notwithstanding any contrary provision
contained in this Agreement, with respect to Issuers that are Foreign
Subsidiaries, the Grantors are required to pledge 65% of the Equity Interests of
such Issuers (except as otherwise noted on Schedule 2) and to deliver the
applicable stock certificates and stock powers duly executed in blank for all
certificated Equity Interests to the Administrative Agent but shall not be
required to take any additional actions to perfect the security interest of the
Secured Creditors in such Pledged Securities.

Section 4.04                                Instruments and Tangible Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument or Tangible Chattel Paper having
a value in excess of $1,000,000, such Instrument or Tangible Chattel Paper shall
be immediately delivered to the Administrative Agent, duly endorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

Section 4.05                                Article 8 of the UCC.  To the extent
that any Grantor has opted into Article 8 of the UCC, such Grantor may not opt
out of Article 8 of the UCC without the prior written consent of the
Administrative Agent.

ARTICLE V
Remedial Provisions

Section 5.01                                UCC and Other Remedies. 

(a)                                  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent, on behalf of the
Secured Creditors, may exercise, in addition to all other rights and remedies
granted to them in this Agreement, the other Loan Documents and in any other
instrument or agreement securing, evidencing or relating to the Borrower
Obligations, all rights and remedies of a secured party under the UCC or any
other applicable law or otherwise available at law or equity.  Without limiting
the generality of the foregoing, the Administrative Agent, without demand of
performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Creditor or

12


--------------------------------------------------------------------------------


elsewhere upon such commercially reasonable terms and conditions as it may deem
advisable and at such commercially reasonable prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
Any Secured Creditor shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released.  If applicable to any particular item of Collateral, each Grantor
further agrees, at the Administrative Agent’s request following an acceleration
of the Indebtedness under Section 10.02(a) of the Credit Agreement, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere, unless prohibited by agreements with unaffiliated third
parties.  Any such sale or transfer by the Administrative Agent either to itself
or to any other Person shall, to the fullest extent permitted under applicable
law, be absolutely free from any claim of right by Grantor, including any equity
or right of redemption, stay or appraisal which Grantor has or may have under
any rule of law, regulation or statute now existing or hereafter adopted (and
such Grantor hereby waives any rights it may have in respect thereof).  Upon any
such sale or transfer, the Administrative Agent shall have the right to deliver,
assign and transfer to the purchaser or transferee thereof the Collateral so
sold or transferred.  The Administrative Agent shall apply the net proceeds of
any action taken by it pursuant to this Section 5.01, after deducting all
reasonable costs and expenses of every kind incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Creditors hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Borrower Obligations, in accordance with the Credit Agreement, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9.615 of the UCC, need the Administrative Agent account for the surplus, if any,
to any Grantor.  To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Secured Creditor arising out of the exercise by them of any rights
hereunder.  If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition.

(b)                                 In the event that the Administrative Agent
elects not to sell the Collateral, the Administrative Agent retains its rights
to dispose of or utilize the Collateral or any part or parts thereof in any
manner authorized or permitted by law or in equity, and to apply the proceeds of
the same towards payment of the Borrower Obligations.  Each and every method of
disposition of the Collateral described in this Agreement shall constitute
disposition in a commercially reasonable manner.

(c)                                  The Administrative Agent may appoint any
Person as agent to perform any act or acts necessary or incident to any sale or
transfer of the Collateral.

Section 5.02                                Collections on Accounts, Etc.  The
Administrative Agent hereby authorizes each Grantor to collect upon the
Collateral that is represented by Accounts, Instruments, Chattel Paper and
Payment Intangibles subject to the Administrative Agent’s direction and control,
and the Administrative Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default.  Upon
the request of

13


--------------------------------------------------------------------------------


the Administrative Agent at any time after the occurrence and during the
continuance of an Event of Default, each Grantor shall notify the Account
Debtors that the applicable Accounts, Chattel Paper and Payment Intangibles have
been assigned to the Administrative Agent for the ratable benefit of the Secured
Creditors and that payments in respect thereof shall be made directly to the
Administrative Agent.  The Administrative Agent may in its own name or in the
name of others communicate with the Account Debtors to verify with them to its
satisfaction the existence, amount and terms of any such Accounts, Chattel Paper
or Payment Intangibles.  Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of its Accounts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto.  Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Account (or any agreement giving rise thereto)
by reason of or arising out of this Agreement or the receipt by the
Administrative Agent or any Lender of any payment relating thereto, nor shall
the Administrative Agent or any Lender be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Account (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

Section 5.03                                Proceeds.  If required by the
Administrative Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Collateral composed of Accounts,
Instruments, Chattel Paper and Payment Intangibles, when collected or received
by each Grantor, and any other cash or non-cash Proceeds received by each
Grantor upon the sale or other disposition of any Collateral, shall be forthwith
(and, in any event, within two Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent
if required, in a special collateral account maintained by the Administrative
Agent, subject to withdrawal by the Administrative Agent for the ratable benefit
of the Secured Parties only, as hereinafter provided, and, until so turned over,
shall be held by such Grantor in trust for the Administrative Agent for the
ratable benefit of the Secured Creditors, segregated from other funds of any
such Grantor.  Each deposit of any such Proceeds shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.  All Proceeds (including, without limitation, Proceeds
constituting collections of Accounts, Chattel Paper, Instruments) while held by
the Administrative Agent (or by any Grantor in trust for the Administrative
Agent for the ratable benefit of the Secured Creditors) shall continue to be
collateral security for all of the Borrower Obligations and shall not constitute
payment thereof until applied as hereinafter provided.  At such intervals as may
be agreed upon by each Grantor and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of the
funds on deposit in said special collateral account on account of the Borrower
Obligations in such order as the Administrative Agent may elect, and any part of
such funds which the Administrative Agent elects not so to apply and deems not
required as collateral security for the Borrower Obligations shall be paid over
from time to time by the Administrative Agent to each Grantor or to whomsoever
may be lawfully entitled to receive the same.

14


--------------------------------------------------------------------------------


Section 5.04                                Pledged Securities.

(a)                                  Unless an Event of Default shall have
occurred and be continuing and the Administrative Agent shall have given notice
to the relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 5.04(b), each Grantor shall be
permitted to receive all cash dividends paid in respect of the Pledged
Securities paid in the normal course of business of the relevant Issuer, to the
extent permitted in the Credit Agreement, and to exercise all voting, consent
and corporate rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast, consent given or right exercised or other action
taken by such Grantor that would impair the Collateral or result in any
violation of any provision of the Credit Agreement, this Agreement or any other
Loan Document or, without the prior consent of the Administrative Agent, enable
or permit any Issuer of Pledged Securities to issue any Equity Interests or to
issue any other securities convertible into or granting the right to purchase or
exchange for any Equity Interests of any Issuer of Pledged Securities other than
as permitted by the Credit Agreement.

(b)                                 Upon the occurrence and during the
continuance of an Event of Default, upon notice by the Administrative Agent of
its intent to exercise such rights to the relevant Grantor or Grantors, (i) the
Administrative Agent shall have the right to receive any and all cash dividends,
payments, Property or other Proceeds paid in respect of the Pledged Securities
and make application thereof to the Borrower Obligations in accordance with the
Credit Agreement, and (ii) any or all of the Pledged Securities shall be
registered in the name of the Administrative Agent or its nominee, and (iii) the
Administrative Agent or its nominee may exercise (A) all voting, consent,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders (or other equivalent body) of the relevant Issuer or Issuers or
otherwise and (B) any and all rights of conversion, exchange and subscription
and any other rights, privileges or options pertaining to such Pledged
Securities as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the organizational structure of any Issuer, or upon
the exercise by any Grantor or the Administrative Agent of any right, privilege
or option pertaining to such Pledged Securities, and in connection therewith,
the right to deposit and deliver any and all of the Pledged Securities with any
committee, depositary, transfer agent, registrar or other designated agency upon
such terms and conditions as the Administrative Agent may determine), all
without liability except to account for Property actually received by it, but
the Administrative Agent shall have no duty to any Grantor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing.

(c)                                  In order to permit the Administrative Agent
to exercise the voting and other consensual rights that it may be entitled to
exercise pursuant hereto and to receive all dividends and other distributions
that it may be entitled to receive hereunder, (i) each Grantor shall promptly
execute and deliver (or cause to be executed and delivered) to the
Administrative Agent all such proxies, dividend payment orders and other
instruments as the Administrative Agent may from time to time reasonably request
and (ii) without limiting the effect of clause (i) above, such Grantor hereby
grants to the Administrative Agent an irrevocable proxy to vote all or any part
of the Pledged Securities and to exercise all other rights, powers, privileges
and remedies to which a holder of the Pledged Securities would be entitled
(including giving or

15


--------------------------------------------------------------------------------


withholding written consents of shareholders calling special meetings of
shareholders and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Securities on the record books of the Issuer thereof) by any other
Person (including the Issuer of such Pledged Securities or any officer or agent
thereof) upon the occurrence and during the continuance of an Event of Default
and which proxy shall only terminate upon the payment in full in cash of the
Borrower Obligations under the Credit Agreement.

(d)                                 Each Grantor hereby authorizes and instructs
each Issuer of any Pledged Securities pledged by such Grantor hereunder to (i)
comply with any instruction received by it from the Administrative Agent in
writing that (A) states that an Event of Default has occurred and is continuing
and (B) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Administrative Agent.

(e)                                  Upon the occurrence and during the
continuance of an Event of Default, if the Issuer of any Pledged Securities is
the subject of bankruptcy, insolvency, receivership, custodianship or other
proceedings under the supervision of any Governmental Authority, then all rights
of the Grantor in respect thereof to exercise the voting and other consensual
rights which such Grantor would otherwise be entitled to exercise with respect
to the Pledged Securities issued by such Issuer shall cease, and all such rights
shall thereupon become vested in the Administrative Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights, but the
Administrative Agent shall have no duty to exercise any such voting or other
consensual rights and shall not be responsible for any failure to do so or delay
in so doing.

Section 5.05                                Private Sales of Pledged
Securities. 

(a)                                  Each Grantor recognizes that the
Administrative Agent may be unable to effect a public sale of any or all the
Pledged Securities, by reason of certain prohibitions contained in the
Securities Act and applicable state securities laws or otherwise or may
determine that a public sale is impracticable or not commercially reasonable
and, accordingly, may resort to one or more private sales thereof to a
restricted group of purchasers which will be obliged to agree, among other
things, to acquire such securities for their own account for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
and agrees that any such private sale may result in prices and other terms less
favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Securities for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(b)                                 Each Grantor agrees to use its best
commercially reasonable efforts to do or cause to be done all such other acts as
may reasonably be necessary to make such sale or sales

16


--------------------------------------------------------------------------------


of all or any portion of the Pledged Securities pursuant to this Section 5.05
valid and binding and in compliance with any and all other applicable
Governmental Requirements.  Each Grantor further agrees that a breach of any of
the covenants contained in this Section 5.05 will cause irreparable injury to
the Secured Creditors, that the Secured Creditors have no adequate remedy at law
in respect of such breach and, as a consequence, that each and every covenant
contained in this Section 5.05 shall be specifically enforceable against such
Grantor, and such Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred or is continuing under the Credit
Agreement.

Section 5.06                                Deficiency.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any Secured Creditor to collect such deficiency.

Section 5.07                                Non-Judicial Enforcement.  The
Administrative Agent may enforce its rights hereunder without prior judicial
process or judicial hearing, and to the extent permitted by law, each Grantor
expressly waives any and all legal rights which might otherwise require the
Administrative Agent to enforce its rights by judicial process.

ARTICLE VI
The Administrative Agent

Section 6.01                                Administrative Agent’s Appointment
as Attorney-in-Fact, Etc.

(a)                                  Anything in this Section 6.01(a) to the
contrary notwithstanding, the Administrative Agent agrees that it will not
exercise any rights under the power of attorney provided for in this Section
6.01(a) unless an Event of Default shall have occurred and be continuing.  Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
reasonably appropriate action and to execute any and all documents and
instruments which may be reasonably necessary or desirable to accomplish the
purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:

(i)                                     unless being disputed under Section
8.03(a) of the Credit Agreement, pay or discharge Taxes and Liens levied or
placed on or threatened against the Collateral, effect any repairs or any
insurance called for by the terms of this Agreement or any other Loan Document
and pay all or any part of the premiums therefor and the costs thereof;

(ii)                                  execute, in connection with any sale
provided for in Section 5.01 or Section 5.05, any endorsements, assignments or
other instruments of conveyance or transfer with respect to the Collateral; and

17


--------------------------------------------------------------------------------


(iii)                               (A) direct any party liable for any payment
under any of the Collateral to make payment of any and all moneys due or to
become due thereunder directly to the Administrative Agent or as the
Administrative Agent shall direct; (B) ask or demand for, collect, and receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral; (C) in
the name of such Grantor or its own name, or otherwise, take possession of and
indorse and collect any check, draft, note, acceptance or other instrument for
the payment of moneys due with respect to any Collateral and commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any portion thereof and to
enforce any other right in respect of any Collateral; (D) defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (E) settle, compromise or adjust any such suit, action or proceeding
and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate; and (F) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the Administrative Agent were the
absolute owner thereof for all purposes, and do, at the Administrative Agent’s
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Administrative Agent deems necessary to protect, preserve
or realize upon the Collateral and the Administrative Agent’s and the Secured
Creditors’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

(b)                                 If any Grantor fails to perform or comply
with any of its agreements contained herein within the applicable grace periods,
the Administrative Agent, at its option, but without any obligation so to do,
may perform or comply, or otherwise cause performance or compliance, with such
agreement.

(c)                                  The reasonable expenses of the
Administrative Agent incurred in connection with actions undertaken as provided
in this Section 6.01, together with interest thereon at a rate per annum equal
to the Post-Default Rate, but in no event to exceed the Highest Lawful Rate,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.

(d)                                 All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

Section 6.02                                Duty of Administrative Agent.  The
Administrative Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9.207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Administrative Agent deals with similar Property for its own account and shall
be deemed to have exercised reasonable care in the custody and preservation of
the Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which comparable secured parties accord comparable
collateral.  To the fullest extent permitted under applicable law, neither the
Administrative Agent, any Secured Creditor nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of any Grantor or any other Person or to take any

18


--------------------------------------------------------------------------------


other action whatsoever with regard to the Collateral or any part thereof.  The
powers conferred on the Administrative Agent and the Secured Creditors hereunder
are solely to protect the Administrative Agent’s and the Secured Creditors’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Creditor to exercise any such powers.  The
Administrative Agent and the Secured Creditors shall be accountable only for
amounts that they actually receive as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to any Grantor for any act or failure to act hereunder, except
for their own gross negligence or willful misconduct.  To the fullest extent
permitted by applicable law, the Administrative Agent shall be under no duty
whatsoever to make or give any presentment, notice of dishonor, protest, demand
for performance, notice of non-performance, notice of intent to accelerate,
notice of acceleration, or other notice or demand in connection with any
Collateral or the Borrower Obligations, or to take any steps necessary to
preserve any rights against any Grantor or other Person or ascertaining or
taking action with respect to calls, conversions, exchanges, maturities, tenders
or other matters relative to any Collateral, whether or not it has or is deemed
to have knowledge of such matters.  Each Grantor, to the extent permitted by
applicable law, waives any right of marshaling in respect of any and all
Collateral, and waives any right to require the Administrative Agent or any
Secured Creditor to proceed against any Grantor or other Person, exhaust any
Collateral or enforce any other remedy which the Administrative Agent or any
Secured Creditor now has or may hereafter have against each Grantor, any Grantor
or other Person.

Section 6.03                                Filing of Financing Statements. 
Pursuant to the UCC and any other applicable law, each Grantor authorizes the
Administrative Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral in such form
and in such offices as the Administrative Agent reasonably determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.

Section 6.04                                Authority of Administrative Agent. 
Each Grantor acknowledges that the rights and responsibilities of the
Administrative Agent under this Agreement with respect to any action taken by
the Administrative Agent or the exercise or non-exercise by the Administrative
Agent of any option, voting right, request, judgment or other right or remedy
provided for herein or resulting or arising out of this Agreement shall, as
between the Administrative Agent and the Secured Creditors, be governed by the
Credit Agreement and by such other agreements with respect thereto as may exist
from time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Secured Creditors with full and valid authority so to act or
refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

ARTICLE VII
Subordination of Indebtedness

Section 7.01                                Subordination of All Grantor
Claims.  As used herein, the term “Grantor Claims” shall mean all debts and
obligations of the Borrower or any other Grantor to any other Grantor, whether
such debts and obligations now exist or are hereafter incurred or

19


--------------------------------------------------------------------------------


arise, or whether the obligation of the debtor thereon be direct, contingent,
primary, secondary, several, joint and several, or otherwise, and irrespective
of whether such debts or obligations be evidenced by note, contract, open
account, or otherwise, and irrespective of the Person or Persons in whose favor
such debts or obligations may, at their inception, have been, or may hereafter
be created, or the manner in which they have been or may hereafter be acquired
by.  Except for payments permitted by the Credit Agreement, after and during the
continuation of an Event of Default, no Grantor shall receive or collect,
directly or indirectly, from any obligor in respect thereof any amount upon the
Grantor Claims.

Section 7.02                                Claims in Bankruptcy.  In the event
of receivership, bankruptcy, reorganization, arrangement, debtor’s relief, or
other insolvency proceedings involving any Grantor, the Administrative Agent on
behalf of the Administrative Agent and the Secured Creditors shall have the
right to prove their claim in any proceeding, so as to establish their rights
hereunder and receive directly from the receiver, trustee or other court
custodian, dividends and payments which would otherwise be payable upon Grantor
Claims.  Each Grantor hereby assigns such dividends and payments to the
Administrative Agent for the benefit of the Administrative Agent and the Secured
Creditors for application against the Borrower Obligations as provided under the
Credit Agreement.  Should any Agent or Secured Creditor receive, for application
upon the Borrower Obligations, any such dividend or payment which is otherwise
payable to any Grantor, and which, as between such Grantors, shall constitute a
credit upon the Grantor Claims, then upon payment in full in cash of the
Borrower Obligations, the expiration of all Letters of Credit outstanding under
the Credit Agreement (except for Letters of Credit secured by cash collateral as
permitted in Section 2.07(a)(iii) of the Credit Agreement) and the termination
of all of the Aggregate Commitments, the intended recipient shall become
subrogated to the rights of the Administrative Agent and the Secured Creditors
to the extent that such payments to the Administrative Agent and the Lenders on
the Grantor Claims have contributed toward the liquidation of the Borrower
Obligations, and such subrogation shall be with respect to that proportion of
the Borrower Obligations which would have been unpaid if the Administrative
Agent and the Secured Creditors had not received dividends or payments upon the
Grantor Claims.

Section 7.03                                Payments Held in Trust.  In the
event that notwithstanding Section 7.01 and Section 7.02, any Grantor should
receive any funds, payments, claims or distributions which is prohibited by such
Sections, then it agrees: (a) to hold in trust for the Administrative Agent and
the Secured Creditors an amount equal to the amount of all funds, payments,
claims or distributions so received, and (b) that it shall have absolutely no
dominion over the amount of such funds, payments, claims or distributions except
to pay them promptly to the Administrative Agent, for the benefit of the Secured
Creditors; and each Grantor covenants promptly to pay the same to the
Administrative Agent.

Section 7.04                                Liens Subordinate.  Each Grantor
agrees that, until the Borrower Obligations are paid in full in cash, no Letter
of Credit shall be outstanding (except for Letters of Credit secured by cash
collateral as permitted in Section 2.07(a)(iii) of the Credit Agreement) and the
termination of all of the Aggregate Commitments, any Liens securing payment of
the Grantor Claims shall be and remain inferior and subordinate to any Liens
securing payment of the Borrower Obligations, regardless of whether such
encumbrances in favor of such Grantor, the Administrative Agent or any Secured
Creditor presently exist or are hereafter created or

20


--------------------------------------------------------------------------------


attach.  Without the prior written consent of the Administrative Agent, no
Grantor, during the period in which any of the Borrower Obligations are
outstanding or the Aggregate Commitments are in effect, shall (a) exercise or
enforce any creditor’s right it may have against any debtor in respect of the
Grantor Claims, or (b) foreclose, repossess, sequester or otherwise take steps
or institute any action or proceeding (judicial or otherwise, including without
limitation the commencement of or joinder in any liquidation, bankruptcy,
rearrangement, debtor’s relief or insolvency proceeding) to enforce any Lien
held by it.

Section 7.05                                Notation of Records.  Upon the
request of the Administrative Agent, all promissory notes and all accounts
receivable ledgers or other evidence of the Grantor Claims accepted by or held
by any Grantor shall contain a specific written notice thereon that the
indebtedness evidenced thereby is subordinated under the terms of this
Agreement.

ARTICLE VIII
Miscellaneous

Section 8.01                                Waiver.  No failure on the part of
the Administrative Agent or any Secured Creditor to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power,
privilege or remedy or any abandonment or discontinuance of steps to enforce
such right, power, privilege or remedy under this Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power, privilege or remedy under this Agreement or any
other Loan Document preclude or be construed as a waiver of any other or further
exercise thereof or the exercise of any other right, power, privilege or
remedy.  The remedies provided herein are cumulative and not exclusive of any
remedies provided by law or equity

Section 8.02                                Notices.  All notices and other
communications provided for herein shall be given in the manner and subject to
the terms of Section 12.01 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Grantor shall be addressed to such
Grantor at its notice address set forth on Schedule 1.

Section 8.03                                Amendments in Writing.  None of the
terms or provisions of this Agreement may be waived, amended, supplemented or
otherwise modified except in accordance with Section 12.02 of the Credit
Agreement.

Section 8.04                                Successors and Assigns.  The
provisions of this Agreement shall be binding upon the Grantors and their
successors and permitted assigns and shall inure to the benefit of the
Administrative Agent and the Secured Creditors and their respective successors
and permitted assigns; provided that no Grantor may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent and the Lenders unless otherwise permitted
by the terms of the Credit Agreement or this Agreement, and any such purported
assignment, transfer or delegation shall be null and void.

Section 8.05                                Survival; Revival; Reinstatement.

(a)                                  All covenants, agreements, representations
and warranties made by any Grantor herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document to which it is a party shall be

21


--------------------------------------------------------------------------------


considered to have been relied upon by the Administrative Agent, the other
Agents, the Issuing Bank and the Lenders and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the other
Agents, the Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under the Credit Agreement is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Aggregate Commitments have not expired
or terminated.

(b)                                 To the extent that any payments on the
Borrower Obligations or proceeds of any Collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid to
a trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Borrower
Obligations so satisfied shall be revived and continue as if such payment or
proceeds had not been received and the Administrative Agent’s and the Secured
Creditors’ Liens, security interests, rights, powers and remedies under this
Agreement and each other Loan Document shall continue in full force and effect. 
In such event, each Loan Document shall be automatically reinstated and the
Grantors shall take such action as may be reasonably requested by the
Administrative Agent and the Secured Creditors to effect such reinstatement.

Section 8.06                                Counterparts; Integration;
Effectiveness; Conflicts. 

(a)                                  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

(b)                                 THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
EMBODY THE ENTIRE AGREEMENT AND UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE
ALL OTHER AGREEMENTS AND UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND THEREOF.  THIS AGREEMENT AND THE LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)                                  This Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto,
the Lenders and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

(d)                                 In the event of a conflict between the
provisions hereof and the provisions of the Credit Agreement, the provisions of
the Credit Agreement shall control.

22


--------------------------------------------------------------------------------


Section 8.07                                Severability.  Any provision of this
Agreement or any other Loan Document held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof or thereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 8.08                                Governing Law; Submission to
Jurisdiction.

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT IN THE COURTS OF
THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT
OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH OF THE PARTIES
HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY LAW) IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.  THIS SUBMISSION TO
JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM OBTAINING
JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING JURISDICTION.

(c)                                  EACH GRANTOR IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE 1 HERETO
OR AS UPDATED FROM TIME TO TIME, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30)
DAYS AFTER SUCH MAILING.

(d)                                 NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE GRANTORS IN ANY OTHER JURISDICTION.

(e)                                  EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY SECURITY
INSTRUMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE
MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER
IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL

23


--------------------------------------------------------------------------------


DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii)
CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OF THE ADMINISTRATIVE
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE SECURITY INSTRUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 8.08.

Section 8.09                                Headings.  Article and Section
headings and the Table of Contents used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.

Section 8.10                                Acknowledgments.  Each Grantor
hereby acknowledges that:

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

(b)                                 neither the Administrative Agent nor any
Secured Creditor has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent and Secured Creditors, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor;

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Creditors or among the Grantors and the
Secured Creditors; and

(d)                                 Each of the parties hereto specifically
agrees that it has a duty to read this Agreement, the Security Instruments and
the other Loan Documents and agrees that it is charged with notice and knowledge
of the terms of this Agreement, the Security Instruments and the other Loan
Documents; that it has in fact read this Agreement, the Security Instruments and
the other Loan Documents and is fully informed and has full notice and knowledge
of the terms, conditions and effects thereof; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the Security Instruments; and has received
the advice of its attorney in entering into this Agreement and the Security
Instruments; and that it recognizes that certain of the terms of this Agreement
and the Security Instruments result in one party assuming the liability inherent
in some aspects of the transaction and relieving the other party of its
responsibility for such liability.  EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE SECURITY INSTRUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

24


--------------------------------------------------------------------------------


Section 8.11                                Additional Equity Interests.  Each
Grantor that is required to pledge Equity Interests of its Subsidiaries shall
execute and deliver a Supplement in the form of Annex I hereto, if such Equity
Interests was not previously pledged.

Section 8.12                                Releases.

(a)                                  Full Release.  The grant of a security
interest hereunder and all of rights, powers and remedies in connection herewith
shall remain in full force and effect until the Administrative Agent has (i)
retransferred and delivered all Collateral in its possession to the Grantors,
and (ii) executed a written release or termination statement and reassigned to
the Grantors without recourse or warranty any remaining Collateral and all
rights conveyed hereby.  Pursuant to the satisfaction of the conditions set
forth in Section 8.07(b) of the Credit Agreement or upon the complete payment of
the Borrower Obligations under the Credit Agreement (except for Letters of
Credit secured by cash collateral as permitted in Section 2.07(a)(iii) of the
Credit Agreement) and the compliance by the Grantors with all covenants and
agreements hereof and the termination of the Aggregate Commitments, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Grantors and
declare this Agreement to be of no further force or effect.

(b)                                 Partial Release.  Notwithstanding anything
contained herein to the contrary, the Grantors are authorized to release any
Collateral that is sold, leased, assigned, exchanged, conveyed, transferred or
otherwise disposed of in compliance with Sections 9.06, 9.08 and 9.11 of the
Credit Agreement at which point the liens and security interests shall terminate
with respect to such Collateral and this Agreement shall have no further force
or effect with respect to such released Collateral; provided that so long as the
lien in favor of the Administrative Agent continues in the proceeds of such
sale, lease, assignment, exchange, conveyance, transfer or other disposal of
such Collateral, or to the extent such Collateral is sold, leased, assigned,
exchanged, conveyed, transferred or otherwise disposed of to the Borrower or any
Subsidiary Guarantor, such lien continues in such Collateral.

(c)                                  Retention in Satisfaction.  Except as may
be expressly applicable pursuant to Section 9.620 of the UCC, no action taken or
omission to act by the Administrative Agent or the Secured Creditors hereunder,
including, without limitation, any exercise of voting or consensual rights or
any other action taken or inaction, shall be deemed to constitute a retention of
the Collateral in satisfaction of the Borrower Obligations or otherwise to be in
full satisfaction of the Borrower Obligations, and the Borrower Obligations
shall remain in full force and effect, until the Administrative Agent and the
Secured Creditors shall have applied payments (including, without limitation,
collections from Collateral) towards the Borrower Obligations in the full amount
then outstanding or until such subsequent time as is provided in Section
8.12(a).

Section 8.13                                Acceptance.  Each Grantor hereby
expressly waives notice of acceptance of this Agreement, acceptance on the part
of the Administrative Agent and the Secured Creditors being conclusively
presumed by their request for this Agreement and delivery of the same to the
Administrative Agent.

[SIGNATURE PAGES TO FOLLOW]

25


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:

UC OPERATING PARTNERSHIP, L.P.

 

 

 

By:

UCLP OLP GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Daniel Schlanger

 

Name:

Daniel Schlanger

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

UNIVERSAL COMPRESSION

 

PARTNERS, L.P.

 

 

 

By:

UCO GENERAL PARTNER, LP,

 

 

its general partner

 

 

 

 

By:

UCO GP, LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Daniel Schlanger

 

Name:

Daniel Schlanger

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

 

 

 

 

 

 

By:

UCLP OLP GP LLC

 

 

 

 

 

 

 

By:

/s/ Daniel Schlanger

 

Name:

Daniel Schlanger

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

Signature Page – Collateral Agreement


--------------------------------------------------------------------------------


 

UCLP LEASING, L.P.

 

 

 

 

By:

UCLP LEASING GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

By:

/s/ Daniel Schlanger

 

Name:

Daniel Schlanger

 

Title:

Senior Vice President and Chief

 

 

Financial Officer

 

Signature Page – Collateral Agreement


--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

ADMINISTRATIVE AGENT:

WACHOVIA BANK, NATIONAL

 

ASSOCIATION

 

 

 

 

 

By:

/s/ Todd Schanzlin

 

Name:

Todd Schanzlin

 

Title:

Vice President

 

Acknowledgment Page – Collateral Agreement


--------------------------------------------------------------------------------